t c memo united_states tax_court faramarz fayeghi and shelli fayeghi petitioners v commissioner of internal revenue respondent docket no filed date richard f armknecht iii for petitioners paul l dixon and deborah swann for respondent memorandum opinion dawson judge this case was assigned to chief special_trial_judge peter j panuthos pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court all section references are to the internal_revenue_code continued agrees with and adopts the opinion of the chief special_trial_judge which is set forth below opinion of the special_trial_judge panuthos chief special_trial_judge this case is before the court on petitioners' motion to restrain collection as supplemented filed pursuant to sec_6213 and rule because we conclude that we lack jurisdiction to restrain collection in this case we will deny petitioners' motion background on or about date petitioners filed a joint federal_income_tax return for in which they reported tax in the amount of dollar_figure tax withholding in the amount of dollar_figure and tax owing in the amount dollar_figure petitioners did not remit payment of the tax with their return on date respondent assessed the following against petitioners with respect to their tax_liability for item amount tax dollar_figure late payment penalty dollar_figure interest dollar_figure on date petitioners submitted to respondent an amended tax_return for form 1040x in which they claimed continued in effect for the years in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure that their correct_tax liability was dollar_figure that they had paid dollar_figure and that they were entitled to a refund in the amount of dollar_figure petitioners' claim that they had paid dollar_figure in tax for was incorrect respondent did not accept petitioners' amended_return to the contrary respondent treated petitioners' amended_return as a claim_for_abatement with respect to dollar_figure of the dollar_figure amount that respondent had assessed on date on or about date following an examination of petitioners' tax_liability for respondent issued a so- called 30-day_letter to petitioners proposing a deficiency in their tax_liability for in the amount of dollar_figure specifically respondent proposed to determine that petitioners failed to report dollar_figure of ordinary_income attributable to petitioners' investment in an s_corporation known as gmf inc an examination_report attached to the 30-day_letter states on you filed claim form 1040x or an informal claim for an abatement of dollar_figure for as a result of our examination we have disallowed your claim gmf inc was owned by taxpayer in and was an s_corporation at that time the internal_revenue_code has no provision for filing tax abatement claims if you do not agree with our determination you may after paying the additional tax due file an amended_return or claim_for_refund there is no provision for appealing this unless the original balance due is paid on date and date respondent applied overpayment credits of dollar_figure and dollar_figure associated with petitioners' tax returns for and respectively to partially offset the assessment made against petitioners for after making an additional_assessment against petitioners in the amount of dollar_figure for collection costs the assessment made against petitioners for totaled dollar_figure on date respondent issued to petitioners a final notice_of_intent_to_levy listing dollar_figure as the amount purportedly due from petitioners for the taxable_year the dollar_figure amount is identified as dollar_figure assessed amount unpaid from prior notices and dollar_figure additional penalty and interest on date respondent issued a notice_of_deficiency to petitioners determining a deficiency in their federal_income_tax for in the amount of dollar_figure and an accuracy-related_penalty pursuant to sec_6662 in the amount of dollar_figure the notice_of_deficiency is based on the proposed adjustments that were outlined in respondent's 30-day_letter described above also on date respondent issued a notice_of_deficiency to petitioners determining deficiencies in and additions to their federal income taxes for and on date petitioners filed a timely petition for redetermination contesting the notices of deficiency for and after respondent filed an answer to the petition petitioners filed a motion to restrain collection relying on 99_tc_466 petitioners maintain that respondent is engaged in improper collection efforts respecting their income_tax_liability for respondent filed an objection to petitioners' motion arguing that respondent's collection efforts are directed at the tax that petitioners reported due on their original tax_return relying on meyer v commissioner 97_tc_555 respondent contends that the amount of tax that petitioners reported due on their original return is subject_to immediate collection respondent denies any effort to collect the tax_deficiency for is at issue in this case petitioners filed a supplement to their motion to restrain collection attaching a copy of their amended_return petitioners also filed a response to respondent's objection in which they contend that their amended_return for serves to bar respondent from attempting to collect the tax that at the time the petition was filed petitioners resided at las vegas nevada petitioners reported due in their original tax_return petitioners' response states in pertinent part first the amended_return on its face clearly indicates that a taxpayer will change the original return by filing the amended_return second an amended_return constitutes a claim_for_refund where the amount of tax_liability reported on the amended_return is less than the amount reported on the original return where the tax was not paid with the original return as petitioners did not do in this case the irs cannot of course refund what was not initially paid however the reduced_amount of tax reported constitutes a rebate as such term is defined at sec_6211 of the internal_revenue_code essentially the taxpayer effects a repayment of a previous liability by either rationale the amended_return filed by petitioners reduced the amount that they had self assessed if respondent asserts that petitioners owe more than the amount of such self assessment then the difference constitutes a deficiency see sec_6211 of the irc respondent filed a response to petitioners' response citing dover corp v commissioner tcmemo_1997_339 affd per curiam f 3d ___ 2d cir date for the proposition that the commissioner's rejection of a taxpayer's amended_return does not convert the disallowed claim_for_refund or abatement into a tax_deficiency within the meaning of sec_6211 petitioners subsequently filed a response to respondent's response citing 592_f2d_1069 9th cir and arguing that respondent should be barred from attempting to collect any amounts for because the court has jurisdiction to decide the entire gamut of possible issues that controlled the determination of the amount of tax_liability for the year in question this matter was called for hearing at the court's motions session in washington d c counsel for respondent appeared at the hearing and presented argument in opposition to petitioners' motion although no appearance was made by or on petitioners' behalf at the hearing petitioners did file a written_statement with the court pursuant to rule c discussion sec_6213 provides that the commissioner generally is precluded from assessing or collecting a deficiency until a notice_of_deficiency authorized under sec_6212 is mailed to the taxpayer with respect to the deficiency and until the expiration of the 90-day or 150-day period for filing a timely petition for redetermination with this court upon the filing of a petition for redetermination contesting the notice_of_deficiency the commissioner is further precluded from assessing or collecting the deficiency until the decision of the court becomes final powerstein v commissioner supra pincite 96_tc_707 the term deficiency is defined in sec_6211 which provides in pertinent part sec_6211 in general --for purposes of this title in the case of income estate_and_gift_taxes imposed by subtitles a and b the term deficiency means the amount by which the tax imposed by subtitle a or b exceeds the excess of-- the sum of a the amount shown as the tax by the taxpayer upon his return plus b the amounts previously assessed or collected without assessment as a deficiency over-- the amount of rebates as defined in subsection b made in short a deficiency arises when respondent determines that the amount of tax imposed exceeds the sum of the amount of tax_shown_on_the_return and the amount of tax previously assessed although the commissioner must issue a notice_of_deficiency and respect the deficiency procedures prior to the assessment and collection of a deficiency the commissioner is required to immediately assess all taxes determined by the taxpayer or by the secretary as to which returns or lists are made under this title sec_6201 as explained in meyer v commissioner supra pincite the commissioner is authorized to immediately assess and collect the amount of taxes that are computed and shown due on a taxpayer's original income_tax return as well as the amount of any additional taxes computed and shown due on a subsequently filed amended income_tax return the commissioner likewise is authorized to immediately assess and collect the addition_to_tax under sec_6651 and the addition_to_tax under sec_6651 if such additions are measured by the amount of tax shown on the taxpayer's return meyer v commissioner supra pincite and cases cited therein such summary assessments are not subject_to the normal deficiency procedures id pincite sec_6213 was amended effective with respect to orders entered after date to extend to this court jurisdiction to restrain assessment and collection of a deficiency in cases where a timely petition for a redetermination of the deficiency has been filed and then only in respect of the deficiency that is the subject of such petition technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 sec a 102_stat_3749 94_tc_11 consistent with the court's statutorily prescribed jurisdiction in this area resolution of petitioners' motion to restrain collection depends upon whether respondent has assessed and is attempting to collect the deficiency that is the proper subject of petitioners' timely filed petition for redetermination powerstein v commissioner t c pincite and cases cited therein in the instant case it is clear that the amount that respondent has assessed and is attempting to collect consists of the tax that petitioners reported due on their original income_tax return for as well as statutory interest and penalties imposed as a consequence of petitioners' failure to remit payment of such tax with their return it follows that the disputed amount does not constitute a deficiency within the meaning of sec_6211 and that respondent is free to collect the disputed amount pursuant to sec_6201 consistent with the foregoing respondent was not required to and indeed did not include the disputed amount in the notice_of_deficiency for in this regard the instant case is virtually indistinguishable from meyer v commissioner 97_tc_555 in an effort to avoid the conclusion that the court lacks the authority under sec_6213 to bar respondent's collection efforts in this case petitioners maintain that their amended_return for provides a basis for the court to grant their motion to restrain collection we disagree petitioners contend that a taxpayer is free to change the amount of tax that has been self-assessed by filing an amended_return and that the commissioner should be obliged to accept amended tax returns regardless of whether the taxpayer is reporting an increase or a decrease in tax_liability we are not persuaded by petitioners' position see dover corp v commissioner supra an amended_return constitutes a claim_for_refund that the commissioner may review and adjust either by way of an immediate rejection of the refund claim see mccabe v commissioner tcmemo_1983_325 and cases discussed therein or by tentative allowance subsequent audit and if necessary issuance of a notice_of_deficiency see 91_tc_85 50_tc_577 and cases cited therein here respondent treated petitioners' amended_return as an informal claim_for_abatement further following an examination of petitioners' tax_return respondent considered and rejected the merits of the claim as evidenced by the discussion of the matter in the 30-day_letter that respondent issued to petitioners on date we agree with respondent that the rejection of a claim_for_refund or abatement in an amended_return does not convert the disallowed claim into a deficiency see 561_f2d_1115 4th cir see also 774_f2d_852 n 7th cir petitioners further contend that the court could treat their amended_return as the equivalent of a rebate within the meaning of sec_6211 petitioners suggest that their amended_return essentially effects a repayment of a previous liability we disagree considering the reality that the term rebate is defined in sec_6211 as follows the term rebate means so much of an abatement credit refund or other payment as was made on the ground that the tax imposed by subtitle a or b or chapter or was less than the excess of the amount specified in subsection a over the rebates previously made petitioners have failed to pay the tax reported due on their original return and respondent's rejection of their amended_return there is no basis for finding an abatement credit or refund in this case petitioners' reliance on powerstein v commissioner supra likewise is misplaced in powerstein v commissioner supra the commissioner issued a notice_of_deficiency to the taxpayers for the taxable years through after filing a petition with the court and after the commissioner filed an answer the taxpayers filed amended returns for the years in dispute in an apparently misguided effort to generate a net tax_refund the commissioner accepted the amended returns in which the taxpayers reported increased tax_liabilities and rejected the amended returns in which the taxpayers reported reduced tax_liabilities under the particular facts of that case we concluded that the commissioner had erred in treating the increased taxes reported in the amended returns as amounts shown upon his return within the meaning of sec_301_6211-1 proced admin regs to the contrary we held that the additional taxes represented amounts that the taxpayers were protesting rather than admitting within the meaning of the same regulation id pincite the facts presented in the instant case are readily distinguishable from those presented in powerstein v commissioner supra most notably unlike powerstein respondent is attempting to collect the tax that petitioners reported as due on their original return--an amount that is properly characterized as an amount shown upon his return within the meaning of sec_301_6211-1 proced admin regs finally petitioners contend that the court may bar respondent's collection efforts based on russell v united_states f 2d pincite which petitioners cite for the proposition that the court has jurisdiction to decide the entire gamut of possible issues that controlled the determination of the amount of tax_liability for the year in question although russell v united_states supra pincite correctly states that the court has broad jurisdiction to decide the correct amount of tax_liability for a taxable_year properly before the court russell does not address the question of the scope of the court's jurisdiction to restrain collection as previously discussed sec_6213 expressly limits the court's authority to restrain collection to the deficiency that is the subject of a timely filed petition however we have concluded that respondent is not attempting to collect the deficiency that is the subject of the petition filed in this case consistent with 592_f2d_1069 9th cir we do observe that if petitioners were to pay the amount that respondent seeks to collect petitioners may seek leave to file an amended petition with the court which includes continued in conclusion we are satisfied that respondent has not assessed and is not attempting to collect the deficiency for in dispute in this case because we lack the authority to bar collection under the circumstances presented we will deny petitioners' motion to restrain collection as supplemented to reflect the foregoing an order will be entered denying petitioners' motion to restrain collection as supplemented continued allegations invoking the court's jurisdiction to determine an overpayment pursuant to sec_6512 see eg dover corp v commissioner tcmemo_1997_339 affd per curiam f 3d ___ 2d cir date
